DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022, has been entered.

Acknowledgments
In the reply, filed on July 13, 2022, Applicant amended claim 1.
Applicant added new claim 18.
Currently, claims 1-4 and 6-18 are under examination.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
	In regards to claim 1, line 17, “adjacent second seal barbs” should be changed to “adjacent second seal barbs of the plurality of second seal barbs”.
	In regards to claim 18, line 2, “the radial dimension” should be changed to “a radial dimension”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard (US 5,988,700), and further in view of Moldestad (US 4,211,439).
	In regards to claim 1, Prichard teaches an enteral feeding adapter (Figures 8-9) for use in delivering substances into a patient, the enteral feeding adapter suitable for use with a plurality of infusion sets having distal screw-on type connectors, the enteral feeding adapter comprising: 
an outer body component (fluidic connector [130]) made of a flexible material (column 6, lines 17-19)(Abstract)(column 5, lines 26-39) containing a feeding port (inner space of fluidic connector [130]) configured for receiving a distal connector of an infusion set, the feeding port defining an internal recess (inner space of fluidic connector [130])
a rigid body insert (luer adapter [132]) seated within the internal recess of the feeding port of the outer body component and defining a proximal section of the feeding port (Figure 9)
the rigid body insert further comprising a fitting section (labeled in Figure 9 below), wherein the fitting section extends proximally beyond a proximal end of the outer body component (Figure 9)
the rigid body insert further comprising a first continuous radial seal barb (downwardly extending cylindrical portion [155]) that engages the flexible material of the outer body component (column 6, lines 63-65)
the rigid body insert further comprising a plurality of separate and circumferentially spaced radial second seal barbs (plurality of gripping ribs [152]) distal to the first seal barb that engage the flexible material (column 6, lines 50-57), wherein gaps are present between adjacent second seal barbs (Figure 8)
the internal recess of the feeding port of the outer body component having a reduced geometry that is sized to create an interference fit with the first seal barb and the second seal barbs upon insertion of the rigid body insert into the outer body component to create a sealed interface between the outer body component and the rigid body insert (column 6, lines 50-57)(column 6, lines 63-65), wherein the first seal barb is located adjacent a proximal end of the rigid body insert (Figure 8), further wherein the internal recess of the feeding port of the outer body component comprises spaces and projections (labeled in Figure 5 below) to accommodate the second seal barbs (column 6, lines 17-19)(the spaces and projections, labeled in Figure 5 below, would accommodate the passage or receipt of the second seal barbs [152]), wherein the spaces and the projections are located adjacent a distal end of the internal recess (Figure 5), wherein the second seal barbs are located adjacent a distal end of the rigid body insert (Figure 8), wherein the second seal barbs are in contact with the spaces and the projections when the rigid body insert is fully seated into the outer body component (Figure 9)(when the rigid body insert [132] is fully seated into the outer body component [130], as in Figure 9, there would be indirect contact between the second seal barbs [152] and the spaces and projections, labeled in Figure 5 below, via the portion of the outer body component therebetween the second seal barbs and the spaces and projections)
Prichard does not teach wherein the projections are separated from each other in a circumferential dimension by the spaces, as Prichard only teaches wherein the projections are separated from each other in a longitudinal dimension by a space therebetween (Figure 5). Moldestad teaches an adapter (Figures 6-7) wherein projections (labeled in Figure 6 below) are separated from each other in a circumferential dimension by spaces (axial keyways [48][50][52][54]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projections, of the adapter of Prichard, to be separated from each other in a circumferential dimension by the spaces, as taught by Moldestad, as such will permit a prescreening of fluids to be handled by the rigid body insert and the outer body component by determining whether the second seal barbs can be accepted into the outer body component (column 5, lines 35-45), and will provide a safety device which prevents the unintentional or even intentional combining of unsuitable or incompatible gases or liquids (column 5, lines 66-68).

    PNG
    media_image1.png
    626
    589
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    656
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    643
    media_image3.png
    Greyscale

	In regards to claim 2, in the modified adapter of Prichard and Moldestad, Prichard teaches that the internal recess of the feeding port of the outer body component has a first geometry that conforms to a shape of the rigid body insert with reduced radial dimensions (column 6, lines 50-57), wherein the first geometry radially expands upon insertion of the rigid body insert into the internal recess (column 6, lines 17-19)(Abstract)(column 5, lines 26-39).
	In regards to claim 3, in the modified adapter of Prichard and Moldestad, Prichard teaches that the second seal barbs (left and right gripping ribs of the plurality of gripping ribs [152]) have a same radial and circumferential dimension (Figure 8).
	In regards to claim 4, in the modified adapter of Prichard and Moldestad, Prichard teaches that the gaps are defined such that the second seal barbs are not equally spaced around a circumference of the rigid body insert (Figure 8).
	In regards to claim 11, in the modified adapter of Prichard and Moldestad, Prichard teaches that the fitting section further comprises a fitting (internal threads) for connection to the infusion set (column 6, lines 25-26).  
	In regards to claim 12, in the modified adapter of Prichard and Moldestad, Prichard teaches that the fitting comprises a Luer screw-on fitting (column 6, lines 25-26).  
	In regards to claim 13, in the modified adapter of Prichard and Moldestad, Prichard teaches an injection port (labeled in Figure 8 below) configured in the outer body component for injection of a medication through the enteral feeding adapter.  

    PNG
    media_image4.png
    723
    577
    media_image4.png
    Greyscale

	In regards to claim 15, in the modified adapter of Prichard and Moldestad, Prichard teaches wherein the second seal barbs have varying circumferential dimensions (left and right gripping ribs of the plurality of gripping ribs [152] have a circumferential dimension larger than the middle gripping rib of the plurality of gripping ribs) (Figure 8).  
	In regards to claim 16, in the modified adapter of Prichard and Moldestad, Prichard teaches wherein the first seal barb has a proximal end and a distal end spaced from the fitting section of the rigid body insert (the proximal end and the distal end of downwardly extending cylindrical portion [155] are spaced from luer skirt [136] of the fitting section) (Figure 8).
	In regards to claim 18, in the modified adapter of Prichard and Moldestad, Prichard teaches wherein the gaps are not all of equal size in the circumferential dimension (Figure 8).

Claims 6, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard and Moldestad, as applied to claims 1 and 16 above, and further in view of Parks et al (US 5,399,173).
	In regards to claim 6, in the modified adapter of Prichard and Moldestad, Prichard teaches wherein the second seal barbs have a proximal end spaced from the first seal barb (the proximal end of the plurality of gripping ribs [152] is spaced from the proximal end of downwardly extending cylindrical portion [155]); however, Prichard does not teach a distal end that extends to the distal end of the rigid body insert, as Prichard teaches that the second seal barbs have a distal end that does not extend to the distal end of the rigid body insert (Figure 8). Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a second seal barb (rib [76]) has a distal end that extends to a distal end of a rigid body insert (ferrule [70]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second seal barbs, of the modified adapter of Prichard and Moldestad, to have a distal end that extends to the distal end of the rigid body insert, as taught by Parks et al, as such will facilitate the process of inserting the rigid body insert into the outer body component (column 5, lines 33-43).
	In regards to claim 7, in the modified adapter of Prichard, Moldestad, and Parks et al, Prichard teaches that the second seal barbs taper in a radial dimension from the proximal end to the distal end thereof (Figure 8).
	In regards to claim 14, in the modified adapter of Prichard and Moldestad, Prichard does not teach a second one of the feeding port configured in the outer body component for receipt of a second infusion set. Parks et al teaches an enteral feeding adapter (Figure 1) comprising a second one [38] of a feeding port (jejunal inlet port [30] and gastrostomy inlet port [38]) configured in an outer body component for receipt of a second infusion set. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified adapter, of Prichard and Moldestad, with a second one of the feeding port, as taught by Parks et al, as such will allow the first one of the feeding port to be a jejunal inlet port for permitting liquid food or medication to be delivered to the jejunum (column 1, lines 36-43) and the second one of the feeding port to be a gastrostomy inlet port for drainage or food outlet to the stomach (column 1, lines 44-48).
	In regards to claim 17, in the modified adapter of Prichard and Moldestad, Prichard does not teach wherein the first seal barb tapers in a radial dimension from the proximal end to the distal end thereof. Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a first seal barb (rib [74]) tapers in a radial dimension from a proximal end to a distal end thereof (Figure 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first seal barb, of the modified adapter of Prichard and Moldestad, to taper in a radial dimension from the proximal end to the distal end thereof, as taught by Parks et al, as such will facilitate the process of inserting the rigid body insert into the outer body component (column 5, lines 33-43).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard and Moldestad, as applied to claim 1 above, and further in view of McMichael (US 6,808,521).
	In regards to claim 8, in the modified adapter of Prichard and Moldestad, Prichard teaches a tube (labeled in Figure 8 above); however, Prichard is silent about whether the tube is an internal tube of the feeding port extending distally within the outer body component from the distal end of the rigid body insert. McMichael teaches an enteral feeding adapter (Figures 1-2) wherein a feeding port (inner space of proximal adapter body [102]) comprises an internal tube (adapter tube [162]) extending distally within an outer body component [102] from a distal end of a rigid body insert (distal end [164]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube, of the modified adapter of Prichard and Moldestad, to be an internal tube of the feeding port extending distally within the outer body component from the distal end of the rigid body insert, as taught by McMichael, as such will allow for directing enteral feeding solutions and medication to the patient (column 4, lines 51-54) and for providing protection to the proximal end of the tube from degradation by being surrounded by the outer body component (Figure 1).
	In regards to claim 9, in the modified adapter of Prichard, Moldestad, and McMichael, Prichard is silent about whether the tube is a molded structure of the outer body component. McMichael does not teach that the internal tube is a molded structure of the outer body component, as McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure 1). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the internal tube, of the modified adapter of Prichard, Moldestad, and McMichael, to be a molded structure of the outer body component, as Applicant has not disclosed that such a configuration of the internal tube and the outer body component provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the internal tube being formed separately from the outer body component, with the outer body component molded around the separately formed tube, as taught by McMichael, as either configuration of the internal tube and the outer body component will allow for directing enteral feeding solutions and medication to the patient.
	In regards to claim 10, in the modified adapter of Prichard, Moldestad, and McMichael, Prichard is silent about whether the tube is formed separately from the outer body component, with the outer body component molded around the separately formed tube. McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal tube, of the modified adapter of Prichard, Moldestad, and McMichael, to be a tube formed separately from the outer body component, with the outer body component molded around the separately formed tube, as taught by McMichael, as such will allow for directing enteral feeding solutions and medication to the patient (column 4, lines 51-54) and for providing protection to the proximal end of the tube from degradation by being surrounded by the outer body component (Figure 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783